Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-13, Figs 1-7 in the reply filed on 5/17/2022 is acknowledged. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 6/5/2019.  

Specification
Previous specification objections withdrawn.

Drawings
Previous drawing objections withdrawn.

Claim Objections
Previous claim objections are withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3, 5, 7-8, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites ‘formed at an edge of the body’ while claim 1 does not recite antecedent basis for a body. The claim is unclear since one of ordinary skill in the art does not understand whether the claimed base or another component is intended. 

Claim 2 recites ‘into which the fixing protrusions’ while claim 1 does not recite antecedent basis for multiple fixing protrusions. The claim is unclear since one of ordinary skill in the art does not understand whether another component is intended.

Claims 3, 5, 7-8, 21-23 are rejected for depending upon an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 5, 8, 10, 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by KR101678808B1 (of record from IDS filed 6/5/2020, hereinafter KR)
1. KR teaches an electronic control unit (fig 10) for a vehicle, comprising: 
a base portion (bottom portion which contains 321) of which an upper portion is open (fig 10) and in which an inner wall (see annotated fig 10) is formed at an edge of the body to be spaced from an outer wall (see annotated fig 10);
a cover portion (11) configured to cover the upper portion of the base portion (fig 10) and on which a matching connector (2, fig 10) electrically connected to an electronic element ([0012] recites ‘a connector coupled to the electric component’, while fig 10 seems to show a pcb) is seated; and a fixing member (3) passing between the base portion and the cover portion and vertically fixedly coupling the matching connector, the cover portion, and the base portion (fig 10),
wherein the fixing member includes:  
a clasp (332) restricting the matching connector; 
a frame (31, 32, including 331, 326) formed to extend from the clasp; and 
a fixing protrusion (32) formed to extend from a lower end of the frame,  
wherein the fixing protrusion (32) is formed on a partial section of the lower end of the frame (fig 10) and formed to obliquely protrude inward from the frame (fig 10) such that a distal end (321) of the fixing protrusion extends further away from the inner wall of the base portion than a proximal end (326, fig 10) of the fixing protrusion (326 extends further away in a vertical direction, while 321 extends further away in a horizontal direction)


    PNG
    media_image1.png
    713
    925
    media_image1.png
    Greyscale


3. KR teaches the electronic control unit of claim 2, wherein: 
the cover portion includes a connecting wall (144) in contact with the inner wall of the base portion, and a connecting port (12) disposed adjacent to the connecting wall in a state in which an upper portion of the connecting port is open and in which the matching connector (fig 10) is seated; and 
the connecting wall includes a slit (141 including slit which holds 326) which vertically passes through the connecting wall and into which the fixing member is inserted (fig 10).

5. KR teaches the electronic control unit of claim 1, wherein the clasp has a horizontal width relatively smaller than a horizontal width of the frame and is disposed at a center of an end of the frame (fig 10).

    PNG
    media_image2.png
    713
    925
    media_image2.png
    Greyscale


8. The electronic control unit of claim 3, wherein a thickness of the frame corresponds to a width of the slit.

    PNG
    media_image3.png
    624
    634
    media_image3.png
    Greyscale


10. An electronic control unit for a vehicle, comprising: 
a base portion in which an inner wall (see annotated fig 10) is formed at an edge of a body to be spaced apart from an outer wall (see annotated fig 10), the base portion includes a coupling hole (hole which holds 321) disposed in the inner wall, and of which an upper portion is open (fig 10); 
a cover portion covering the upper portion of the base portion and including a connecting wall in which a slit (141 including slit which holds 326) vertically passing through the connecting wall is formed and which is in contact with the inner wall (see annotated fig 10) and a connecting port (12) is disposed adjacent to the connecting wall in a state in which an upper portion of the connecting port is open and in which a matching connector (2) is seated; and 
a fixing member (3) that includes a fixing protrusion (32, fig 10) passing through the slit, insertion-coupled to the coupling hole (fig 10), and the fixing member fixedly coupling the matching connector, the cover portion, and the base portion (fig 10),
wherein the fixing protrusion is formed on a partial section of the lower end of the fixing member and formed to obliquely protrude inward from the fixing member (fig 10) such that a distal end (321, fig 10) of the fixing protrusion extends further away an interior region of the base portion than a proximal end (326, fig 10) of the fixing protrusion (fig 10).

    PNG
    media_image2.png
    713
    925
    media_image2.png
    Greyscale

21. (New) The electronic control unit of claim 1, wherein the outer wall of the base portion (see annotated fig 10) fixedly surrounds an outer end portion of the cover portion (14, fig 10) when the fixing member is situated to vertically fixedly couple the matching connector, the cover portion, and the base portion (fig 10).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 7, 11-13, 23 are rejected under 35 U.S.C. 103 as being unpatentable over KR.

2. KR teaches the electronic control unit of claim 1, wherein:
coupling holes (hole nearby 144, fig 10) are formed into which the fixing protrusions (32) are insertion- coupled in the inner wall 

However one could argue that KR fig 10 teaches a single coupling hole and fixing protrusion, but not multiple
This would not be found persuasive since [0042] recites ‘Connector coupling portion 12 according to an embodiment of the present invention has a structure in which a plurality of the configuration as described above is arranged in the front and rear directions’
Further, it has been held that duplication of parts is obvious (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have two instances of fig 10, one for a front connector and a rear connector. The ordinary artisan would have been motivated to modify KR in the above manner for the purpose of having two connectors.


7. KR teaches the electronic control unit of claim 2, wherein:
the fixing protrusion (321) is provided as a plurality of fixing protrusions formed on the lower end of the frame (since [0042] recites ‘Connector coupling portion 12 according to an embodiment of the present invention has a structure in which a plurality of the configuration as described above is arranged in the front and rear directions’); and 
an amount of coupling holes into which the fixing protrusions are insertion-coupled is equal to an amount of the fixing protrusions (in the instance where there is a front and rear connector).
It has been held that duplication of parts is obvious (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have two instances of fig 10, one for a front connector and a rear connector. The ordinary artisan would have been motivated to modify KR in the above manner for the purpose of having two connectors.

11. KR teaches the electronic control unit of claim 10, wherein the fixing member includes: 
a clasp (332) surrounding an upper portion (24) of the matching connector (fig 7); and
a frame (31) including a horizontal frame (312) formed to horizontally extend from the clasp and a vertical frame (311) formed to extend perpendicular to the horizontal frame and passing through the slit (figs 7, 10); 

It has been held that duplication of parts is obvious (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
It has been held that rearrangement of parts is obvious (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the embodiment of fig 10 for one connector and use the embodiment of fig 7 for another connector. The ordinary artisan would have been motivated to modify KR in the above manner for the purpose of complicating an attempted theft causing further delay.

12. KR teaches the electronic control unit of claim 11, wherein the fixing protrusion is formed on a partial section of the lower end of the vertical frame and obliquely protrudes inward from the vertical frame (321 obliquely protrudes inward from 326, fig 10).

13. KR teaches the electronic control unit of claim 11, wherein the matching connector includes:  a support (23, 24, 25) in contact with the horizontal frame of the fixing member (331, fig 7); and a seating groove (26, fig 7) into which the clasp of the fixing member is inserted (fig 7).

23. KR teaches the electronic control unit of claim 13, wherein the support (23, 24, 25) is in contact with a lower end of the horizontal frame (lower end of 312, fig 7) so as to support the horizontal frame (fig 7), and 
wherein the seating groove (26, fig 7) has a width which is relatively greater than a width of an end portion of the clasp (fig 7).

Claims 9, 22 are rejected under 35 U.S.C. 103 as being unpatentable over KR in view of Matsui (US 20170346266 A1, hereinafter Matsui).

9. KR teaches an electronic control unit for a vehicle, comprising: 
a base portion (bottom portion which contains 321) of which an upper portion is open (fig 10), the base portion having four corners (fig 1); 
a cover portion (11) configured to cover the upper portion of the base portion (fig 10) and on which a matching connector (2, fig 10) electrically connected to an electronic element ([0012] recites ‘a connector coupled to the electric component’, while fig 10 seems to show a pcb) is seated; and 
a fixing member (3) passing between the base portion and the cover portion and vertically fixedly coupling the matching connector, the cover portion, and the base portion (fig 10), 

however KR fails to specifically teach that the base portion and the cover portion are formed to have a chamfer structure in which one of the four corners of the base portion has a height less than a height of a remaining three of the four corners of the base portion.

Matsui teaches a base portion (11, fig 5) and a cover portion (10, fig 4) are formed to have a chamfer structure (20, fig 5) in which one of the four corners of the base portion has a height less than a height of a remaining three of the four corners of the base portion (figs 2, 5)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Matsui into the device of KR. The ordinary artisan would have been motivated to modify KR in the above manner for the purpose of having a mounting portion for cables (Matsui paragraphs 0049-0050).

22. KR teaches the electronic control unit of claim 21, but fails to specifically teach: an outer hook provided on the outer end portion of the cover portion; and an outer locking protrusion provided on the outer wall of the base portion, wherein the outer hook is insertion-coupled to the outer locking protrusion.

Matsui teaches an outer hook provided on the outer end portion of the cover portion; and an outer locking protrusion provided on the outer wall of the base portion, wherein the outer hook is insertion-coupled to the outer locking protrusion

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Matsui into the device of KR. The ordinary artisan would have been motivated to modify KR in the above manner for the purpose of reliably pressing the cover and base, improving waterproof properties (Matsui [0059]).

	
Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments

Applicant's arguments filed 9/27/2022 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1:
‘In Jung, in contrast to the features recited in amended claim 1, a distal end of his fixing protrusion 321 extends closer to an interior to region of his base portion (i.e., in the direction rightwards in Fig. 10 of Jung, which was cited against the features of claim 6) than a proximal end of his fixing protrusion 321.’

However as shown in the rejections above, element 326 of fig 10 extends closer to an interior region than element 321.

Claim 10 has a similar situation.


The arguments for claim 9 are made moot by the current rejection over KR in view of Matsui as shown above.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841